IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-40060
                            Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,
versus

CRAIG SCOTT HICKSON,
                                              Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:98-CR-21-ALL
                        --------------------

                            August 25, 1999

Before KING, Chief Judge, HIGGINBOTHAM and STEWART, Circuit Judges.

PER CURIAM:*

     Craig Hickson appeals his convictions for being a felon in

possession of a firearm and selling a stolen firearm.             Hickson

argues that (1) there was insufficient evidence to support his

convictions; (2) the district court violated his due process rights

by warning his attorney to avoid references to the jury’s racial

makeup; (3) the district court violated his Sixth Amendment rights

by impaneling a juror that resided outside the Eastern District of

Texas;   (4)   the   district   court   committed   reversible   error   by

depriving him of a substantial and significant portion of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40060
                                -2-

record; and (5) the district court violated his Sixth Amendment

rights when it erroneously denied his motion to call the prosecutor

as a witness.

     Because Hickson did not move for judgment of acquittal, this

court’s review of the sufficiency of the evidence is limited to

determining whether there was a manifest miscarriage of justice.

See United States v. Johnson, 87 F.3d 133, 136 (5th Cir. 1996).   We

have reviewed the arguments and the appellate record and conclude

that no manifest miscarriage of justice occurred.        See United

States v. Haese, 162 F.3d 359, 366 (5th Cir. 1998), cert. denied,

119 S. Ct. 1795 (1999); United States v. Dixon, 132 F.3d 192, 200

(5th Cir. 1997), cert. denied, 118 S. Ct. 1581 (1998).

     This court also concludes that (1) the district court properly

warned Hickson’s trial counsel about his opening remarks and did

not so favor the prosecution that it appeared to predispose the

jury toward a finding of guilt, see Derden v. McNeel, 978 F.2d

1453, 1459 (5th Cir. 1992); (2) Hickson has failed to show that the

district court impaneled a juror that resided outside the Eastern

District of Texas; (3) Hickson has failed to show that the district

court deprived him of a substantial and significant portion of the

record, see United States v. Aubin, 87 F.3d 141, 149 (5th Cir.

1996); and (4) Hickson has failed to show that the district court

abused its discretion by denying his motion to call the prosecutor

as a witness, see United States v. Bates, 600 F.2d 505, 511 (5th

Cir. 1979); United States v. Crockett, 506 F.2d 759, 760 (5th Cir.

1975).

     AFFIRMED.